      Case 2:21-cv-00059-JAM-KJN Document 9 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GABRIEL J. BRADWAY,                                No. 2: 21-cv-0059 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    DR. YASHODARA RAO,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                         1
      Case 2:21-cv-00059-JAM-KJN Document 9 Filed 03/22/21 Page 2 of 2


 1         1. The findings and recommendations filed January 22, 2021, are adopted in full;
 2         2. This action is dismissed without prejudice. See Fed. R. Civ. P. 41(b).
 3

 4
     DATED: March 19, 2021                         /s/ John A. Mendez
 5
                                                   THE HONORABLE JOHN A. MENDEZ
 6                                                 UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
